Citation Nr: 0838464	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-00 176	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 1993 for 
the grant of service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied an effective 
date prior to January 1993 for the grant of service 
connection for PTSD.

In his December 2004 Substantive Appeal, the veteran 
requested a Board hearing before a Veterans Law Judge in 
Washington, D.C.  By letter of February 2005, the Board 
notified the veteran and his representative of a Board 
hearing that had been scheduled for him in Washington, D.C. 
for a date in April.  In a statement which was received in 
March 2005, the veteran cancelled his Board hearing request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By decision of December 1989, the Board denied service 
connection for PTSD.

3.  By rating action of July 1991, the RO denied the 
veteran's application to reopen the claim for service 
connection for PTSD on the basis of new and material 
evidence; he was notified of the denial by letter the same 
month, but he did not appeal.

4.  By rating action of November 1998, the RO granted service 
connection for PTSD effective January 1993; the veteran was 
notified of the grant and of the effective date of the award 
by letter the same month, but he did not appeal.   




CONCLUSION OF LAW

The claim for an effective date prior to January 1993 for the 
grant of service connection for PTSD is without legal merit.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Pertinent to the claim for an earlier effective date (EED) 
for the grant of service connection for PTSD, the RO has 
notified the veteran and his representative of the reasons 
for the denial of the claim, and afforded them opportunities 
to present evidence and argument in connection therewith.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed him.  As will be 
explained below, the claim for an EED currently under 
consideration lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on 
new and material evidence received after a final disallowance 
of a claim will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R.                
§ 3.400(q).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal, and such intent must 
be communicated in writing.  See MacPhee v. Nicholson, 459 F. 
3d 1323 (Fed. Cir. 2006) (holding that the plain language of 
the regulations requires a claimant to have an intent to file 
a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 
35 (1998) (holding that, before the VA can adjudicate a claim 
for benefits, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will be come 
final and is not subject to revision on the same factual 
basis.  The date of the letter of notification will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2008).  

In this case, the RO granted service connection for PTSD 
effective January 1993, the date of receipt of the veteran's 
application to reopen the claim for service connection 
therefor.  The veteran has requested an award of service 
connection for that disability from 1971, the year he was 
discharged from service.  However, the Board finds that there 
is no legal basis for assignment of an effective date for 
such award at any time prior to January 1993.  Simply stated, 
there was no pending claim filed prior to January 1993 
pursuant to which the benefit awarded could have been 
granted.

The basic facts in this case are not in dispute.  The record 
reflects that the Board denied service connection for PTSD by 
decision of December 1989, and that decision was final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2008).  
In May 1991, the RO received the veteran's application to 
reopen his claim for service connection for PTSD.  By letter 
subsequently that month, the RO notified him of the 
requirement to furnish new and material evidence to reopen 
his claim.  In July 1991, the RO received further 
correspondence from the veteran through his U.S. Senator in 
support of his application to reopen his claim.  By rating 
action of July 1991, the RO denied service connection for 
PTSD; the veteran was notified of the denial by letter the 
same month, but he did not appeal.  Thus, the July 1991 
denial is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).    

During the period from July 1991 through December 1992, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for PTSD that identifies that 
issue as the benefit sought.  

In January 1993, the RO received the veteran's application to 
reopen his claim for service connection for PTSD.  As 
indicated above, this claim served as the basis for the RO's 
November 1998 rating action that granted service connection 
therefor.  By letter of November 1998, the RO notified the 
veteran that his claim for service connection for PTSD had 
been granted effective January 1993, as well as of his 
appellate rights, but he did not initiate an appeal of the 
effective date of the grant of service connection.  Thus, the 
November 1998 rating action is final in that respect.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Once a decision which establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that, 
once there has been a relevant final decision on an issue, 
there cannot be a freestanding claim for an EED, and when 
such a freestanding claim is raised, such an appeal should be 
dismissed).  

Neither the veteran nor his representative has claimed CUE in 
the final November 1998 rating action that granted service 
connection for PTSD and assigned January 1993 as the 
effective date of the award, nor have they identified any 
claim pending prior to January 1993 pursuant to which service 
connection for PTSD could have been granted.  In this regard, 
the Board notes that, while the VA does have a duty to assist 
a claimant in developing facts pertinent to a claim, it is 
the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by the VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  At no other time prior to January 1993 
was the VA put on notice that service connection for PTSD was 
sought.  Accordingly, on these facts, the Board finds that 
January 1993 is the earliest possible date for the grant of 
service connection for PTSD.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  As, on these facts, no effective date 
earlier than January 1993 is assignable for the grant of 
service connection, the appeal with respect to the claim for 
an EED for the award thereof must be dismissed.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

The appeal with respect to the claim for an effective date 
prior to January 1993 for the grant of service connection for 
PTSD is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


